R-662




                             Au&ast159    1947

    Eon. 3, B. Bcage~n,Executfvo Seorrtarg
    Cam., rish and Oyster Commission
    Austin, Texas
                       ~pfnion NO. v-346
.
                       Be:    Authority Or aeme$ ffah
                              and Oyster Comfs~ioa.~to
                              pay for layiy ,a.-se~req~
                              line rrem t,he‘:r
                                              narine ‘.
                              Leboratory to.,~g
                                              sqnnro-
                              tfon with the,riftHilly
                              sewerage lfae or thr @itg
                              or Rockport, Texas) an4
                              a related questfono
    Dsar Sir;
              This OpfIiiOll
                           fS fIllWSPOlL9eto .YoUrreqlrret
    thrriror, dated nay lb., 1947o dfoh reads es romm:
             “This departmentis now proceeding
        with the constructionof a marine labor-
        atory at Bockport, Texas9 the building
        bsizlgerected on property owned by the
        Navigation District at Rockport under
        permanent easement granted by said dfs-
        trio% about two gears ago,
                     The present cftgDs sewerage
        line ;&‘&&al    hundred reet from .,tha
        location,whereour laboratory building.
        is bring ~arsdmL It fs fnformslPgm-
        pgtsd to ma,thst the City of B0ckpor.t
        ~CJ&not have surrfcfent idi3 to bum
        a sewerage lfnr rrom the present lfns~to
        meet our property, ana ,%nthis event we
        will be without sewerage @onneot%onUII-
        le.ssthe line is Paid a% thenexflnse Of.
        this department.
              “1. Can the Game, Fish and Oyster
        ~Commissfonlegally bear the cost of ley-
         fng esfd sewerage &fna from the labor*-
         tory,looatfon ~conne,atfng
                                  with the afty
                      2,   V-3&,6,



                      sast3menttights Qn tkkr
 umrvenwg      property?

      “21 fr the mI?Iawerto the ffrst qugs-
‘tSonis in the @.ir$xmative, may the Gscsj
?i,shanelBpatsr Comiss9on lagally turn
ov,er to the City 81 Rookport said seweraga
li,neto be maintained and spar~ratad by al-
lwing the ,CIJ.t,y
                 or Raakport to apply thrir
regular sclwe,ragsoonneotionoharge against
the cost this departmentwill bear of lay-
ing the line untrl such time as the cost
ef this e,srmnectfonhas bean amartfzed?*
     Article   &330, V, C. S., reads %a fellows:




u%ieO to carry WC and anlorae the proTisiens
or thia Aotv* @lnph%s~saupplfCa)*




     “The   roregoing 8pdrf0 IIaorlmt8,h a.
muck thereof as uy be used, are hirrby a i .
prepriatrd for tke purpoaea a b o velumer eeld
and shall be peid sut of’either the Special
@err an4 ?&a& %td a~:t&g PPsd&aaLake Fund9
     Hen, Hq P, Ddgen, Page 3, V-346.


           and all money to the oredit of these spsoial
           funda on haad in the State Treasury on Septam-
           her 1, 1947, together with the ourrent reve-
           nues to be derived and pleoad to the credit
           of these special funds during the next ensa-
           ing two years ending August 31, 1949$ %re
           hereby appfogriatedfor the purpose of pro-
           tecting, purchasing,propagating,trapping,
          distributingand improving the wild life I%-
           sources of this State; for the rreation,leas-
          ing, purchase and maintenanae of game sanc-
          tuarias, publio hunting grounds and public
          fishing grounds; for the disseminationof in-
          formation pertaining to the conservation,pro-
          pagation, distributionand economic value of
          the wild life resouroes of this State; for
          the purpose of purchasing land; for the oon-
          struction,maintenance and operation of fresh
          water fish hatcheriesand reari- ponds; for
          the purpose of pboviding liring quarters and
          maintenanoe of same for fish brtchery'supsr-
          intendents,assistant fish hatchery auperin-
          tendent8; for the making of soientific-in-
          vestigationsand aumrys of marlW        m;. e 6w
          ?Zmphssis supplied).
               Opinion No, 0-6935, of this department,which
     was addressed to you, construeda rider on the .approp-
     rfstion bill for the biennium ending August 3l.,1947,
     ta the effect that the Oame, Fish and Oyster Ccmmissi0n
     may alpend moneys to construota building to house a
     Marine Laboratory.
               Inaamu& as your propos8d construationanil
     maintonarceof "srvsral hundred fret* of sewerage line
     to oaiaect with the sewerage system ol Btoakpsrt,Texas,
     is nearasary and essential to the proper functfbning0f
     a Marine Laboratory, its construati0nis authorized by
     virtue of the same authority by which y0u a00urrd thr
      lrpatmal easements to the land upon which the Marilr
     Eaboretory is ffituatod,and also by virtue of thr au-
.,   thority by whioh the Ma@ine Laboratory itsalf Bs baipa
     oonstruoted. This authority was discussed in opinion
     O-69354
               Artiolo 4030, V. C, S., authorizes the .O0m-
     mission to use funds fcr "the making of sa?.ent$fiofn-
     vestigationsand surveys of the principal 80s food f&h-
     esand #&BrineJifr fo,rnurnose of the better pMtsotio%
Ha.   H. D, Doagen, Page 4, V-346O


             tien or same." This statute has been pre-
             rptated 'b thhfsdepartment in Qpi&on O-7262
             Irgthe oo!ktructionby the Co~rmiseion  or a
Madne frsbaratrory building, and the purahaao of land on
whloh to are t such building. In that opinion the daoi-
 sion af the 8axaa Suprema Court, in Herring va. floust*n
.r?atoma1#x &B~+IZOBank, 269 8. w. 1031, was r&owed,
wb    in th# C rt held that the prison eommiasion,hay-
 in$ut50rity"tuo purohase a mill plant had InQJlirdau-
 thorlty tb pur@haso the land upon whfci the mfll was la-
oat&
         Your first question fa thereforeanswer@ fn
the affirmative.
          As to quest&en 2, Artiolr 666a-1, proriding
for sale ef property required by the Game, Fish aad'oy-
ster Commissi*n,reads 8s folPaws:
            "&co 1. AU property belonging to
      the Stats urchased from funds appropriat-
      ed to the ktate @ama, Fish and Bgster Uom-
      misefNkapIon it shall brcaao unf’llt fer use
      or shtl      no longer  nes4ePg sbtill  br sold
      by tho    ts  Shard  of Central at   public auc-
      tion, after advrrtising it for not lass than
      fifteen (&5] days prier to,date of any sale,
      in two newspapers published in the county
      wherr sale of suoh property fs aada,



      in the Stata Trsasury'to the credit of the
      fund out of whiob the purchase money for the
       roprrtg BoXdO was paid.  A6ts l.935, l&h
      1. go9 po 661, ch. 276."
          100autho*ity providing any other prooedurr for
the sale of property aoqufrrd by the &mmission oan be
found9 and no provision is indicated in Article 6&a-1
authorizingt&r disposal you proposes whioh would prr-
oludo its use.,
        I Your seoonilqurstion is thoreferr answered in
the negativs.
&ja. H. D. DcdgOn, Pege 5,     v-346*




          The Game, Fish snd Oyster Conunis-
     sion is authorized tc pay for laying a
     sewerage line from its Merine Ubora-
     tory adjacent to Rockport, Texas, con-
     nooting with the city line, after gain-
     ing easement rights iron the intervsn-
     ing property. Article 4030, Vomon's
     Civil Statutes;Acts 50th Leg., 1947,
     5. x8.391, page 842; Attorney General's
     opinion o-6935.
         The Game, Fish and Oyster Commis-
    sion has no authority to apply the sew-
    eraga connectioncharge of the City of
    Reakport against the cost of laying the
    sewer by the Commissionin order ulti-
    mately to turn tha sawer over to the
    oity.
                             Yours very truly
                      ATTORNEYGENERAL OFTEXAS



PJC:jnc